SACK, Circuit Judge
(concurring in part and dissenting in part):
I.
I concur in Parts C and D of the majority opinion affirming the district court’s order imposing an equal apportionment of costs between the State of New York and Yonkers. I agree, for the reasons the majority states, that the remedy is a proper exercise of the district court’s equitable discretion and that the defenses asserted by the State are here unavailing. But I respectfully dissent from the majority’s reversal of the district court’s finding of vestiges and its order implementing “Educational Improvement Plan II.” I would remand on those issues for the district court to make an adequate statement of its factual findings.
II.
In cases involving allegations of the existence of vestiges of segregation in public schools, the Constitution imposes a precise mandate. The federal courts are to require school districts to “take all steps necessary to eliminate the vestiges of the unconstitutional de jure system,” Freeman v. Pitts, 503 U.S. 467, 485, 112 S.Ct. 1430, 118 L.Ed.2d 108 (1992), in order to eliminate racial discrimination “root and branch,” see Green v. County School Bd. of New Kent County, Va., 391 U.S. 430, 437-38, 88 S.Ct. 1689, 20 L.Ed.2d 716 (1968). At the same time, the courts must enter decrees “tailored to remedy the injuries suffered by the victims of prior de jure segregation,” Missouri v. Jenkins, 515 U.S. 70, 102, 115 S.Ct. 2038, 132 L.Ed.2d 63 (1995), while not “aim[ing][to] eliminate! ] a condition that does not violate the Constitution or does not flow from such a violation,” Milliken v. Bradley, 433 U.S. 267, 282, 97 S.Ct. 2749, 53 L.Ed.2d 745 (1977) (citation omitted).
The first of these two duties reflects the federal judiciary’s ongoing commitment first articulated in Brown v. Board of Educ. of Topeka, 347 U.S. 483, 74 S.Ct. 686, 98 L.Ed. 873 (1954), to give full effect to the Equal Protection Clause of the Fourteenth Amendment by eradicating as far as practicable de jure public school segregation and its consequences. See Pitts, 503 U.S. at 487-89, 112 S.Ct. 1430; Board of Educ. of Oklahoma City v. Dowell, 498 U.S. 237, 246-47, 111 S.Ct. 630, 112 L.Ed.2d 715 (1991); Milliken, 433 U.S. at 280-81, 97 S.Ct. 2749; Swann v. Charlotte-Mecklenburg Bd. of Educ., 402 U.S. 1, 15-16, 91 S.Ct. 1267, 28 L.Ed.2d 554 (1971); Green, 391 U.S. at 438 n. 4, 88 S.Ct. 1689. The second avoids federal trespass on fundamental rights of state and local governments to see to the education of children in the governments’ charge and to allocate public resources in accordance with the political process. See Pitts, 503 U.S. at 489-90, 112 S.Ct. 1430; Dowell, 498 U.S. at 247-49, 111 S.Ct. 630; Dayton Bd. of Educ. v. Brinkman, 433 U.S. 406, 410, 97 S.Ct. 2766, 53 L.Ed.2d 851 (1977); Milliken, 433 U.S. at 280-81, 97 S.Ct. 2749. In navigating between these two requirements — ensuring full compliance with the Equal Protection Clause but doing no more than what the Constitution demands — the courts of appeals rely heavily on the guidance of the district courts for their more extensive and intimate familiarity with the proceedings before them, their resulting better understanding of the conditions of local school districts, and their expertise in identifying and remedying persistent constitutional violations in those districts. See Milliken, 433 U.S. at 287 n. 18, 97 S.Ct. 2749.
As the majority opinion observes, the district court’s findings that vestiges of segregation remain in the Yonkers public schools are vague and conclusory, and were reached without specific factual findings or discussion of the evidence present*322ed at trial.1 Ante at 312-13, 315-16. Rule 52(a) of the Federal Rules of Civil Procedure provides that in actions tried to the court rather than to a jury, the court “shall find the facts specially.” Contrary to that requirement, the district court does not clearly specify which racial disparities it has identified in Yonkers’ schools. It does not explain how those disparities were caused by the prior de jure segregation in the school district, that is, why they are vestiges of segregation. It does not tell how the remedy the court imposed is tailored to any specific violations. In my view, because of those shortcomings in the district court’s findings, we are unable on this appeal to review in a meaningful way the conclusions the district court reached or the measures it employed to remedy the vestiges it found.
The dimensions of the Yonkers segregation litigation, of which these proceedings on appeal are only a part, are staggering. The action was begun in 1980. We count, to date, 538 pages in the Federal Supplement, Federal Supplement Second, Federal Reporter Second and Federal Reporter Third dedicated to seventeen separate published opinions regarding it. The district judge has devoted a substantial part of the past nineteen years of his life deeply, doggedly involved with it — its facts, its background, its dramatis personae — engendering a familiarity with its nature, texture and subtleties that no review of a written record can.
The record on this appeal alone is substantial. The twelve-day trial in July 1993 on the existence of vestiges produced almost 3,000 pages of testimony from twenty-three witnesses; the six-day remedy trial in September 1997 generated an additional 1,800 pages of testimony from eighteen witnesses. Almost 6,000 pages of exhibits come from these two proceedings, including many reports on the Yonkers schools and complex statistical data and analysis. The record also includes several additional large volumes of transcripts from the monitor’s hearings and from depositions, documents from the 1994 state liability trial, and a large number of pleadings and orders. I do not perceive the means by which my colleagues can, unaided by the district court, grasp what they must to conclude that the existence of vestiges of de jure segregation is not proved.
“Because the question[s on this appeal are] ... inherently fact-specific, and because we cannot begin to approach the district court’s familiarity with the circumstances of the case,” Sequa Corp. v. GBJ Corp., 156 F.3d 136, 146 (2d Cir.1998), I would not seek to substitute ourselves for the district court by searching the record in this case to determine whether vestiges of segregation remain in the Yonkers public schools. I would instead vacate the judgment and remand the matter to the district court for it to make detailed findings sufficient to allow us to perform properly our appellate role. Proceeding without such findings, in my view, is out of harmony with the principles of Brown and its progeny. Although, as suggested by what follows, there is much in the majority opinion’s treatment of the vestiges issue with which I agree, I am therefore nonetheless unable to agree with its principal conclusion.
III.
Rule 52(a) of the Federal Rules of Civil Procedure provides that “[i]n all actions *323tried upon the facts without a jury ... the court shall find the facts specially and state separately its conclusions of law thereon.” The Rule “requires the [district] court to make sufficiently detailed findings to inform the appellate court of the basis of the decision and to permit intelligent appellate review.” Krieger v. Gold Bond Bldg. Prods., 863 F.2d 1091, 1097 (2d Cir.1988); see also Society for Good Will to Retarded Children, Inc. v. Cuomo, 902 F.2d 1085, 1088 (2d Cir.1990) (a purpose of findings is “to aid us in our review”); Lora v. Board of Educ. of the City of New York, 623 F.2d 248, 251 (2d Cir.1980) (purpose of findings is to spare appellate court “task of sifting through the entire record below in an attempt to determine what facts support what conclusions.”).
While “[t]he degree of specificity and particularity with which the facts must be found may vary, depending upon the circumstances of each case,” Russo v. Central Sch. Dist. No. 1, 469 F.2d 623, 628 (2d Cir.1972), cert. denied, 411 U.S. 932, 93 S.Ct. 1899, 36 L.Ed.2d 391 (1973), and the findings need not include “ ‘punctilious detail [ ]or slavish tracing of the claims issue by issue and witness by witness,’ ” Krieger, 863 F.2d at 1097 (quoting Ratliff v. Governor’s Highway Safety Program, 791 F.2d 394, 400 (5th Cir.1986)), “there must be findings, in such detail and exactness as the nature of the case permits, of subsidiary facts on which the ultimate conclusion ... can rationally be predicated,” Kelley v. Everglades Drainage Dist., 319 U.S. 415, 420, 63 S.Ct. 1141, 87 L.Ed. 1485 (1943) (per curiam). Conclusory findings, without more, are insufficient to discharge the district court’s duty under the Rule. See Davis v. New York City Hous. Auth., 166 F.3d 432, 436 (2d Cir.1999) (district court must “adequately explain the subsidiary facts and methodology underlying the ultimate finding”); United States v. Gambino, 106 F.3d 1105, 1111 (2d Cir.1997) (“[flactual findings must be made ‘with sufficient clarity to permit appellate review’ ”) (quoting United States v. Reed, 49 F.3d 895, 901 (2d Cir.1995)); Frazier v. Coughlin, 81 F.3d 313, 319 (2d Cir.1996) (per curiam) (findings sufficient where “district court made extensive findings of fact ... [and] issued a thorough oral opinion that sets forth the legal [conclusion]”); T.G.I. Friday’s Inc. v. National Restaurants Management, Inc., 59 F.3d 368, 373 (2d Cir.1995) (“ ‘sufficiently detailed findings to inform the appellate court of the basis of the decision and to permit intelligent appellate review’ ” are required) (quoting Krieger, 863 F.2d at 1097); Lodges 743 and 1746 v. United Aircraft Corp., 534 F.2d 422, 433 (2d Cir.1975) (findings are adequate “if they are sufficiently comprehensive to disclose the steps by which the trial court reached its ultimate conclusion on the factual issues”), cert. denied, 429 U.S. 825, 97 S.Ct. 79, 50 l.Ed.2d 87 (1976).2 See generally 9A Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 2579 (2d ed.1995).
The district court’s findings here fall short of the requirements of Rule 52(a). As the majority notes, ante at 312-13, *324although the district court correctly defines a vestige of segregation as “a policy or practice which is traceable to the prior de jure system of segregation and which continues to have discriminatory effects,” United States v. City of Yonkers, 833 F.Supp. 214, 218-19 (S.D.N.Y.1993), it does not clearly state which such “policies” or “practices” remain in the Yonkers public schools. The district court simply concludes:
We find that although minority students in Yonkers attend school in the same buildings as majority students, they are undergoing different educational experiences. Proof of this lies, we believe, in the data shown with respect to achievement scores, suspensions, retentions and drop-outs rates.
833 F.Supp. at 225. But see United States v. Yonkers Bd. of Educ., 984 F.Supp. 687, 714 (S.D.N.Y.1997) (describing the “different educational experiences” as an “effect” of the vestiges).
The majority opinion, noting the vagueness of the findings, concludes that the district court means to identify low teacher expectations for minority students and the quality of the curriculum as the specific “policies” or “practices” that constitute vestiges. See ante at 312-13 (citing 833 F.Supp. at 222). But even this much is not certain. The district court’s discussion of teachers and curricula in its 1993 opinion comes in the context of its overview of the plaintiffs’ allegations, evidence and proposed remedies and lacks any firm conclusion other than the court’s general musings to the effect that “different approaches may be appropriate in teaching a larger class of students from diverse backgrounds,” and “[t]oo often anticipation of a low achievement becomes a self-fulfilling prophesy.” 833 F.Supp. at 222. The most specific finding that the district court seems to make is its reference to “the widespread ... problem of adequately addressing the needs of minority children,” id. at 223, but this too fails to identify any particular “policy” or “practice” that might constitute a vestige.
In its 1997 opinion, as the majority notes, ante at 309, the district court reaffirmed with little elaboration its prior findings as to the existence of vestiges. See 984 F.Supp. at 691. All that the district court said in this regard was:
Testimony introduced by the [Yonkers Board of Education] reflected the perception of Yonkers school principals and other supervisory personnel that some teachers’ attitudes and expectations still' too often reflect past stereotypes, e.g., some teachers calling more frequently on majority students seated in the center of the class while giving less attention to minority students.
Id. at 690.3 There is no discussion of particular statements or witnesses, no explanation of which testimony was found to be credible, and no citations to the trial transcript. In sum, despite one.,opinion finding and a second confirming that vestiges of segregation persist,- we know virtually nothing about them, if vestiges they are: where they exist, how prevalent they are, what effects they may have, or even how we can be confident that they are there.
Vestiges “must be so real that they have a causal link to the de jure violation being remedied.” Pitts, 503 U.S. at 496, 112 S.Ct. 1430. But the district court does not explain how the policies or practices in the Yonkers Public Schools that have discriminatory effects are traceable to the prior de jure segregation.
In its 1993 opinion, the court’s view on causation seems to be indicated by a statement that the Yonkers Board of Education’s “burden of showing that ... [minority] achievement disparities result from vestiges of segregation is not a heavy one,” *325833 F.Supp. at 222, accompanied by a footnote to the effect “that ... ‘concrete’ and persuasive evidence” of a link between minority students’ lower achievement scores and their “educational opportunities” has been presented, id. at 222 n. 3, followed by a statement that there is anecdotal evidence that curriculum, techniques of teaching, facilities, and equipment “inadequately address[ ] the needs of minority students.” Id. at 222. All that the court says about causation in the 1997 opinion is:
[W]e find that a causal relationship exists between the conduct of the State as reflected in the findings of fact contained in our prior decision on State liability ... and the existence of vestiges of segregation in the [Yonkers Public Schools]. The continuing vestiges of segregation in the [schools] are traceable to the prior dual school system that was established and maintained in substantial part by acts or omissions of the State.
984 F.Supp. at 691. Because the district court does not specify which evidence it relied on in reaching these conclusions or indicate how past segregation created the present conditions, we cannot determine whether there is a constitutional violation that the federal courts need remedy. “To be sure, conciseness is to be strived for, and prolixity avoided, in findings; but ... there comes a point where findings become so sparse and conclusory as to give no revelation of what the District Court’s concept of the determining facts and legal standard may be.” Commissioner of Internal Revenue v. Duberstein, 363 U.S. 278, 292, 80 S.Ct. 1190, 4 L.Ed.2d 1218 (1960). That point has been reached here.
The NAACP and the Board of Education have directed us on appeal to the evidence in the record that they contend supports factual findings on which a conclusion as to vestiges might be based. That does not alter the analysis. We need to know what led the district court to its conclusions, not what the parties think it may have been. “Rule 52(a)’s requirement that the trial court find facts specially and state its conclusions of law is mandatory and cannot be waived.” Inverness Corp. v. Whitehall Labs., 819 F.2d 48, 50 (2d Cir.1987) (per curiam); see also Society for Good Will, 902 F..2d at 1088 (same).
IV.
Identification and establishment of vestiges of de jure segregation and their consequences would not have been enough. No matter.how broad the powers of a district court to fashion a remedy in an action seeking to eliminate vestiges or their consequences, the remedy must be fitted to them. Swann, 402 U.S. at 16, 91 S.Ct. 1267. It cannot be “aimed at eliminating a condition that does not violate the Constitution or does not flow from such a violation.” Milliken, 433 U.S. at 282, 97 S.Ct. 2749. I have no reason to doubt, indeed it stands to reason, that teaching the diverse classes that characterize Yonkers’ integrated schools requires facilities and resources that teaching middle-class, mainly white students does not. But the district court does not tell us how such facilities and resources address segregation or its vestiges. The needs to which they are directed would seem to be created by the fact that the schools are integrated, not by the fact that they were once segregated. Integration is not necessarily a vestige of segregation.
More broadly, there are doubtless conditions in Yonkers’ schools the improvement of which would benefit minority students, perhaps even to a greater degree than it would benefit their non-minority fellow students. But if the condition that the court seeks to ameliorate is not connected with racial segregation or its vestiges, I cannot discern the source of the court’s power to order the State, the City or the Board of Education to act. As counsel for the NAACP correctly observed in the course of questioning a witness during the 1997 vestiges trial: “[The district] court does not have jurisdiction just to improve the school district in general without a *326linkage of some articul[ ]able nature to a consequence of discrimination ... or segregation.” The district court needed to explain why and how the remedy it provided is directed to the vestiges that it has the authority to order eliminated.
The district court’s remedial order, for example, includes provision for “information rich classrooms,” “expanded prekindergarten,” changes in student/teacher ratios, English language programs, increased parent-teacher communication, and a “homework hotline.” 984 F.Supp. at 718-21. But the court does not explain how these remedies are tailored to eliminate specific vestiges or their consequences. Perhaps these remedies are an appropriate exercise of the district court’s broad powers, see Swann, 402 U.S. at 15, 91 S.Ct. 1267, but without some explanation of how they relate to particular violations, we are unable to determine whether they are proper.
V.
The Supreme Court has indicated that when a district court’s findings fail to meet the specificity requirements of Rule 52(a), the proper course is to remand the cause to the district court for it to furnish the findings necessary for appellate review. See Duberstein, 363 U.S. at 293, 80 S.Ct. 1190 (“[T]here must be further proceedings in the District Court looking toward new and adequate findings of fact”); Kelley, 319 U.S. at 422, 63 S.Ct. 1141 (“[s]ince the state of the record is such that a proper determination of the questions of law raised by petitioners’ contentions ... cannot be made in the absence of suitable findings, ... the judgment is vacated, and the cause remanded to the District Court”). Accordingly, in this Circuit we normally remand when a district court fails to comply with Rule 52(a). See, e.g., Davis, 166 F.3d at 437; Gambino, 106 F.3d at 1111 (“Further factual findings will be required where we are unable to discern from the record the basis of the district court’s ruling.” ) (citing United States v. Reed, 49 F.3d 895, 901 (2d Cir.1995)); T.G.I. Friday’s, 59 F.3d at 374; Colonial Exch. Ltd. Partnership v. Continental Cas. Co., 923 F.2d 257 (2d Cir.1991) (per curiam); Society for Good Will, 902 F.2d at 1088-89; Lemelson v. Kellogg Co., 440 F.2d 986, 988 (2d Cir.1971) (per curiam); see also Tekkno Laboratories, Inc. v. Perales, 933 F.2d 1093, 1097 (2d Cir.1991) (“[since] it is of the highest importance to a proper review of the action of a court in granting or refusing a preliminary injunction that there should be fair compliance with Rule 52(a) ... we will normally vacate the order if the findings and the record are not sufficient to enable us to be sure of the basis of the decision below”) (citations and internal quotation marks omitted); Badgley v. Santacroce, 815 F.2d 888, 889 (2d Cir.1987) (per curiam) (“the reviewing court may vacate the order if the findings and the record are not sufficient to enable the court to be sure of the basis of the decision below” granting an interlocutory injunction.).4 See generally 9A Charles A. Wright & Arthur R. Miller, *327Federal Practice and Procedure § 2577 (2d ed 1995).
Faced with the lack of findings required by Rule 52(a), but so as not to prolong this litigation, the panel majority decides to “look to the record ... (and specifically to passages highlighted by the Board) rather than remand the case for a further articulation of findings.” Ante at 312-13. Reviewing the evidence generated below de novo, the majority concludes that the existence of vestiges is not proved. In so doing, the majority considers and rejects the testimony of Superintendent Batista and other school officials that minority students are disadvantaged because most of their teachers, trained in a segregated system, harbor low expectations of such students and use a curriculum unsuited to integrated schools.5 Testimony of this nature fails to persuade the majority that there are vestiges because, they say, the testimony is anecdotal and “a set of subjective, intuitive impressions.”6 Ante at 315-16. Instead, the majority finds that any inadequacies today in the way minority students are treated in Yonkers schools are more likely a result of broader forces, such as demographic shifts and changing pedagogical methods.
Respectfully, I think that my colleagues overstep themselves when in the absence of specific findings by the district court they examine the evidence on their own in order to determine whether plaintiffs have established sufficient facts to prove their case.7 Our function, of course, is to review the findings of fact made by the district court and to determine whether they support the conclusions the court has reached, not to decide factual issues in the first instance. See Anderson v. City of Bessemer City, 470 U.S. 564, 573, 105 S.Ct. 1504, 84 L.Ed.2d 518 (1985) (“The reviewing court oversteps the bounds of its duty under Rule 52(a) if it undertakes to duplicate the role of the lower court.”).
The rationale for deference to the original finder of fact is not limited to the superiority of the trial judge’s position to make determinations of credibility. The trial judge’s major role is the determination of fact, and with experience in fulfilling that role comes expertise.... In addition, the parties to a case on appeal have already been forced to concentrate their energies and resources on persuading the trial judge that their account of the facts is the correct one; requiring them to persuade three more judges at the appellate level is requiring too much.... [T]he trial on the merits *328should be the ‘main event’ rather than a ‘tryout on the road.’
Id. at 574-75, 105 S.Ct. 1504 (citation and internal quotation marks omitted). I do not think we are able to decide, consistent with the deference we accord to the district court, whether its conclusion that vestiges remain in Yonkers is error or whether the remedy exceeds the scope of the constitutional violation until we know which factual findings the court made in reaching its conclusions. We faced a similar problem in Society for Good Will to Retarded Children, Inc. v. Cuomo, 902 F.2d 1085 (2d Cir.1990). We reviewed the district court’s findings as to constitutional violations stemming from the conditions and treatment at the Long Island Developmental Center and the remedies the court imposed for those violations. We found that in support of its judgment the district court had “disclose[d] only conclusions of law — not specific findings of fact.” Id. at 1088. The district court had merely stated:
“Plaintiffs have made out a prima facie case of constitutional violation and a violation of federal statutes.... [T]he standards laid down by the Court of Appeals, I think, at least from a prima facie point of view, have been shown to be violated. The testimony of the plaintiffs witnesses shows regression which is the key to the constitutional violation and the very extensive state and federal listings of lack of compliance with standards shows a prima facie violation of the statutes.”
Id. at 1088 (quoting district court opinion; alterations in original). We held that “these conclusory findings ... fail to satisfy the fact finding requirement of [Rule] 52(a).” Id. Since “[o]n the record before us, we simply [could not] appropriately review the district court’s findings of constitutional deficiencies,” id., we were compelled to “remand the case with instructions that the district court find facts ‘specially’ in accordance with Rule 52(a).” Id. at 1089. Here, too, where the district court has merely stated in conclusory terms that constitutional violations exist, I think remand is the better course.
We should be, as reviewing courts before us have been, especially wary of sidestepping the district court’s role in a school desegregation case. The Supreme Court and the courts of appeals
ha[ve] from the beginning looked to the District Courts in desegregation cases, familiar as they are with the local situations coming before them, to appraise the efforts of local school authorities to carry out their constitutionally required duties.
Milliken, 433 U.S. at 287 n. 18, 97 S.Ct. 2749; see also Brinkman, 433 U.S. at 410, 97 S.Ct. 2766 (“The proper observance of the division of functions between the federal trial courts and the federal appellate courts is ... especially important in a case ... where the District Court ... was asked by the ... [representatives] of students in the public school system of a large city, to restructure the administration of that system.”).
The development of the law concerning school segregation has not reduced the need for sound factfinding by the district courts, nor lessened the appropriateness of deference to their findings of fact....
Whether actions that produce racial separation are intentional ... is an issue that can present very difficult and subtle factual questions. Similarly intricate may be factual inquiries into the breadth of any constitutional violation, and hence of any permissible remedy.... Those tasks are difficult enough for a trial judge. The coldness and impersonality of a printed record, containing the only evidence available to an appellate court in any case, can hardly make the answers any clearer. I doubt neither the diligence nor the perseverance of the judges of the courts of appeals, or of my Brethren, but I suspect that it is impossible for a reviewing court factually to *329know [the] case from a ... printed record as well as the trial judge knew it.
Columbus Bd. of Educ. v. Penick, 443 U.S. 449, 470-71, 99 S.Ct. 2941, 61 L.Ed.2d 666 (1979) (Stewart, J., concurring in part and dissenting in part).8
I recognize that compliance with Rule 52(a) is not a jurisdictional requirement. See Stetson v. Howard D. Wolf & Assocs., 955 F.2d 847, 850 (2d Cir.1992) (“An appellate court has the power to decide cases on appeal if the facts in the record adequately support the proper result.”); SEC v. Frank, 388 F.2d 486, 493 (2d Cir.1968) (“findings are not a jurisdictional requirement of appeal but only aid appellate courts in reviewing the decision below”) (citation and internal marks omitted). We have, therefore, stated that “we may proceed with appellate review despite inadequate findings if we are able to discern enough solid facts from the record to permit us to render a decision.” Davis, 166 F.3d at 436 (citing Tekkno Labs., 933 F.2d at 1097); cf. Stetson, 955 F.2d at 850 (remand unnecessary where the facts “clearly and sufficiently” support the result). But I cannot find enough “solid facts” from the record to permit us to decide whether there are vestiges of segregation in the Yonkers public schools and the extent to which the decree is fashioned to eliminate them and their consequences.
At the end of the day, the majority may be correct that the NAACP and the Board of Education have not established the existence of vestiges of segregation. But “[o]n that we [should] not pass, for it is not the function of this court to search the record and analyze the evidence in order to supply findings which the trial court failed to make.” Kelley, 319 U.S. at 421-22, 63 S.Ct. 1141. “For us to proceed to the ultimate issue [of whether vestiges exist] ... with no factual findings [by the district court] as our basis would violate this court’s function, which is to review, rather than to make, findings of fact.” Duffie, 111 F.3d at 74; see also Amadeo v. Zant, 486 U.S. 214, 228, 108 S.Ct. 1771, 100 L.Ed.2d 249 (1988) (“The District Court’s lack of precision ... is no excuse for the Court of Appeals to ... engage in impermissible appellate factfinding.”); Atlantic Thermoplastics Co. v. Faytex Corp., 5 F.3d 1477, 1479 (Fed.Cir.1993) (“This court must review factual findings made by the district court; it may not guess at findings left unmade. Fact-finding by the appellate court is simply not permitted.”) (citing Anderson, 470 U.S. at 573, 105 S.Ct. 1504).
VI.
In response to the district court’s 1986 desegregation decree, the Yonkers public school system desegregated its student population in exemplary fashion. See City of Yonkers, 833 F.Supp. at 216. But prior thereto the system was racially segregated. More than half the teachers who teach there now, we are told, taught there then. However reformed, it is the same Yonkers school system that persists. There is at least some evidence to suggest that vestiges of racial segregation persist as well.
It would be truer to the principles implicit in Brown, and a wise investment of *330time protecting a vast expenditure of effort during the past nineteen years, I think, were we to require the district court to explain with the requisite specificity why it decided that vestiges of racial segregation remain. “[T]he able trial judge can probably, with the tremendous effort he has already put into this ... case[ ], take up the unpleasant task of making his findings more precise with little extra effort.” Lora, 623 F.2d at 252 (Oakes, /., concurring in part). I see that as preferable to concluding with my colleagues, on a very large and very cold record, that vestiges do not exist, thereafter to be haunted by the possibility that we have failed to detect them, that they endure unremedied, and that they will inure to the detriment of a generation of students in the Yonkers public schools.
Accordingly and to that extent, I dissent.

. A district court’s findings as to the existence of vestiges of segregation are questions of fact, reviewed for clear error. See Fed. R.Civ.P. 52(a); Jenkins v. Missouri, 122 F.3d 588, 596 (8th Cir.1997); Lockett v. Board of Educ. of Muscogee County, 111 F.3d 839, 841-42 (11th Cir.1997) (per curiam); Coalition to Save Our Children v. State Bd. of Educ. of Delaware, 90 F.3d 752, 760 (3d Cir.1996); Dowell v. Board of Educ. of Oklahoma City, 8 F.3d 1501, 1520 (10th Cir.1993); Flax v. Potts, 915 F.2d 155, 157 (5th Cir.1990). If, however, the “district court's findings rest on an erroneous view of the law, they may be set aside on that basis.” Pullman-Standard v. Swint, 456 U.S. 273, 287, 102 S.Ct. 1781, 72 L.Ed.2d 66 (1982).


. The decisions of other circuits are unanimously to the same effect. See, e.g., Century Marine Inc. v. United States, 153 F.3d 225, 231 (5th Cir.1998), cert. denied, - U.S. -, 119 S.Ct. 1334, 143 L.Ed.2d 499 (1999); Sierra Fria Corp. v. Donald J. Evans, P.C., 127 F.3d 175, 180 (1st Cir.1997); Duffie v. Deere & Co., 111 F.3d 70, 73 (8th Cir.1997) (per curiam); Gechter v. Davidson, 116 F.3d 1454, 1458 (Fed.Cir.1997); Self v. Great Lakes Dredge & Dock Co., 832 F.2d 1540, 1549 (11th Cir.1987), cert. denied, 486 U.S. 1033, 108 S.Ct. 2017, 100 L.Ed.2d 604 (1988); Monarch Beverage Co. v. Tyfield Importers, Inc., 823 F.2d 1187, 1192 (7th Cir.1987); Roberts v. Metropolitan Life Ins. Co., 808 F.2d 1387, 1390 (10th Cir.1987); Lyles v. United States, 759 F.2d 941, 944 (D.C.Cir.1985) (per curiam); Lora, 623 F.2d at 251; EEOC v. United Virginia Bank/Seaboard Nat’l, 555 F.2d 403, 406 (4th Cir.1977)(per curiam); Alpha Distributing Co. v. Jack Daniel Distillery, 454 F.2d 442, 453 (9th Cir.1972); O’Neill v. United States, 411 F.2d 139, 146 (3d Cir.1969); Deal v. Cincinnati Bd. of Educ., 11 Ohio Misc. 184, 369 F.2d 55, 63-64 (6th Cir.1966), cert. denied, 389 U.S. 847, 88 S.Ct. 39, 19 L.Ed.2d 114 (1967).


. The court also discusses and credits studies showing a racial difference in achievement scores but it treats this achievement difference as only a consequence of the vestiges, not as evidence of the vestiges themselves. See 833 F.Supp. at 222.


. Other circuits follow the same practice. See, e.g., Duffie v. Deere & Co., 111 F.3d 70, 74 (8th Cir.1997) (per curiam); Joseph A. v. New Mexico Dep’t of Human Servs., 69 F.3d 1081, 1087-89 (10th Cir.1995), cert. denied, 517 U.S. 1190, 116 S.Ct. 1678, 134 L.Ed.2d 781 (1996); Liddell v. Board of Educ. of City of St. Louis, 20 F.3d 324, 325 (8th Cir.1994); Thermo Electron Corp. v. Schiavone Const. Co., 915 F.2d 770, 774 (1st Cir.1990); Monarch Beverage Co., 823 F.2d at 1192; Fogarty v. Piper, 767 F.2d 513, 515 (8th Cir.1985); Lyles, 759 F.2d at 944-45; In re Incident Aboard the D/B Ocean King, 758 F.2d 1063, 1072 (5th Cir.1985); Salinas v. Roadway Express, Inc., 735 F.2d 1574, 1578 (5th Cir.1984); Rule v. International Ass'n of Bridge, Structural and Ornamental Ironworkers, 568 F.2d 568, 568 (8th Cir.1977); United Virginia Bank, 555 F.2d at 406; Sellers v. Wollman, 510 F.2d 119, 121 (5th Cir.1975); Group Ass'n Plans, Inc. v. Colquhoun, 466 F.2d 469, 472 (D.C.Cir.1972); Alpha Distributing Co., 454 F.2d at 453-54; O’Neill, 411 F.2d at 146; Deal, 369 F.2d at 65; Hands Truck Lines, Inc. v. Cherry Meat Packers, Inc., 313 F.2d 864, 865 (7th Cir.), cert. denied, 375 U.S. 821, 84 S.Ct. 59, 11 L.Ed.2d 55 (1963).


.Several witnesses testified to this effect. In addition to the portions cited by the majority opinion, and merely dipping into the record, Sylvia Muckelvaney, a teacher in a magnet school, testified that treatment of minority students "relatefs] back to prior segregation” in that "there are segments of the staff in the city that were not happy in 1986 and are still not” and so maintain "a them-and-us kind of mentality” towards minority students. Bede-lía Fries, the principal of Lincoln High School, testified that differential treatment of minority students at her school results from the perception of it as a "dumping ground” during segregation. Edda Cardona Zucker-man, Principal of School 21, testified that "teachers who have been there the longest seem to have lower expectations of minority children than some of the other teachers who perhaps are newer to the district or have not been dealing with just one population of students for a long period of time.”


. Since there is no factual finding by the district court that this evidence proves a vestige, the majority is unable to say such a finding is clearly erroneous; it therefore says simply that the evidence "is not enough.” Ante at 315-16.


. I am inclined to agree with the majority's conclusion that it is the NAACP and the Board of Education that must shoulder the burden of proof to establish the existence of vestiges for, inter alia, the reasons stated in the majority opinion. Ante at 309-12. But even if the burden were on the State to demonstrate that identified racial disparities are not a result of prior de jure segregation, I would nonetheless conclude that a remand is the appropriate course because the district court's findings would still fall short of Rule 52(a)’s requirements: They do not clearly identify vestiges or explain how they are established by the evidence.


. There are two intertwined strands of logic supporting particular deference to the district court in these cases. One arises from the typical situation where the district judge resides in the community of the desegregating schools but the reviewing judges, or most of them, do not. The district judge is then, on a daily basis, closer to the subject matter of the litigation. That is not the case here, where the district court and we share a geographical location equally apart if not far from the subject school district.
But the second and I think more fundamental basis for deference is ihe district judge's familiarity with the community and its schools based on his or her intimate knowledge of the manifold, complex and subtle facts of the litigation, Lhe judge’s own orders, and the community's responses to them, over a very long period of time. That is certainly so here: The difference between the district judge’s knowledge of this case and ours would scarcely he greater if his chambers were situated on one side of the Yonkers City Hall and his courtroom on the other.